                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


Sriakhil Gogineni,

        Plaintiff,

v.                                                      Case No. 20-mc-50443

Equifax Credit Information Services, Inc.,              Sean F. Cox
and Equifax, Inc.,                                      United States District Court Judge

      Defendant.
__________________________________/

      ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED WITHOUT
                 PREPAYING FEES OR COSTS ON APPEAL

        Currently before the Court is Plaintiff’s application to proceed without prepayment of

filing fees or costs on appeal. (ECF No. 6). Under 28 U.S.C. §1915(a), “an appeal may not be

taken in forma pauperis if the [district] court certifies in writing that it is not taken in good faith.”

        For the reasons stated in this Court’s April 21, 2020 Order (ECF No. 4), any appeal would

be frivolous and not taken in good faith. Specifically, 28 U.S.C. § 1404 does not allow a party to

sidestep the Court’s filing fee or the typical method of getting a state court case into federal court.

And this “transfer” appears to have been orchestrated by Plaintiff in an effort to avoid paying the

Court’s filing fee.

        Because the Court concludes that any appeal would be frivolous, Plaintiff may not proceed

without prepayment of the fees and costs on appeal. Plaintiff’s recourse is to seek leave from the

Court of Appeals to proceed with his appeal in forma pauperis. See Callihan v. Schneider, 178

F.3d 800, 803 (6th Cir. 1999).


                                                   1
      IT IS SO ORDERED.

                          s/Sean F. Cox
                          Sean F. Cox
                          United States District Judge

Dated: April 24, 2020




                             2
